—Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered March 11, 1996, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3 Vs to 62/s years, unanimously affirmed. The matter is remanded to Supreme Court, Bronx County for further proceedings pursuant to CPL 460.50 (5).
Defendant’s speedy trial motion was properly denied. The record supports all determinations of the trial court with respect to the adjournments contested by defendant on appeal, with the exception of the court’s exclusion of the five-day adjournment from February 22, 1995 to February 27, 1995. As this five-day adjournment was granted at the request of the People, they should have been charged with an additional five days. However, adding the five additional days to the trial court’s determination that 170 days are chargeable to the People, the total chargeable to the People is 175 days, below the statutory limit under CPL 30.30.
The court’s Sandoval ruling was an appropriate exercise of discretion.
The court’s questioning of the jurors, as a group, regarding an incident involving a discharged alternate juror was suitable under the circumstances, and the court was justified in accepting the jurors’ oral responses indicating that their knowledge of the incident would have no effect on their ability to determine this case in a fair and impartial manner (see, People *105v Silvestre, 192 AD2d 563, lv denied 82 NY2d 726). The court’s denial of defendant’s mistrial motion was a proper exercise of discretion.
We perceive no abuse of discretion in sentencing. The record does not support defendant’s claim that the court considered improper criteria. We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Milonas, J. P., Rosenberger, Nardelli, Rubin and Tom, JJ.